Citation Nr: 1718919	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for the service-connected status post arthroscopic and reconstructive surgery, with degenerative changes and chondromalacia, of the right knee.  

2.  Entitlement to a compensable rating for the service-connected status post right knee anterior cruciate ligament tear and status post medial meniscal tear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to July 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That decision decreased the Veteran's rating for right knee instability from 10 to 0 percent, effective January 22, 2011 (and also assigned the Veteran a separate 10 percent rating based on painful motion and symptomatic residuals of semilunar cartilage removal of the right knee).  

This claim was previously before the Board in January 2016 when it was remanded for additional development.  In that remand, the issue was limited to address right knee instability only.  However, upon closer review of the record, the Veteran's VA Form 9, received within one year of the appealed rating decision, indicates that he notices swelling, decreased mobility, constant pain, and considerable weakness in his right knee.  Ultimately, he noted that his knee disability has "gotten worse with time."  Accordingly, the Board finds that the issues on appeal are more appropriately characterized as are listed on the title page of this remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay entailed by another remand, the Veteran's claim must be remanded to ensure that the Veteran is afforded every possible consideration.  The United States Court of Appeals for Veterans Claims (Court) has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate.

Here, the Veteran's claim was previously remanded for an examination to address his right knee instability.  He was afforded a VA knee examination in February 2016.  Unfortunately, the examination does not comply with Correia.  Thus, the Veteran must be afforded a new examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59 and a thorough review of the symptomatology attributable to the Veteran's service-connected right knee disabilities during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his service-connected right knee disabilities (as are listed on the title page of this remand).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

c) To comply with Correia, testing of the range of motion must include testing of both knees in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation.

d) In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period (from November 2009).  This retrospective opinion should also include any paired joints.

e) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

f) The examiner should also comment on whether the Veteran's service-connected right knee disability affects his ability to gain and maintain employment.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. After completing the above actions and any other development deemed necessary, readjudicate the claims on appeal.  If either of these claim remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

